     Case 4:18-cr-00223-RCC-DTF Document 321 Filed 09/16/19 Page 1 of 11




 1   Gregory J. Kuykendall, Bar # 012508
     Amy P. Knight, Bar # 031374
 2   KUYKENDALL & ASSOCIATES
 3   531 S Convent Avenue
     Tucson, AZ 85701
 4   (520) 792-8033
 5   greg@kuykendall-law.com
     amyknight@kuykendall-law.com
 6
 7   Attorneys for Defendant Scott Daniel Warren

 8                              UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF ARIZONA
10
     United States of America,                   )
11                                               )       No. 18-CR-00223-RCC(DTF)
                   Plaintiff,                    )
12                                               )       DEFENDANT’S REPLY IN SUPPORT
13   vs.                                         )       OF MOTION TO PRECLUDE
                                                 )       IRRELEVANT EVIDENCE OF
14   SCOTT DANIEL WARREN,                        )       CONSPIRACY
15                                               )
                   Defendant.                    )
16                                               )
17          The government’s response further demonstrates why this Court must restrict the
18   evidence to only evidence that is legally relevant to the specific crime with which it has
19   charged Dr. Warren. The government repeatedly attempts to blur the boundaries around the
20   crime it has chosen to charge—harboring—by insisting, without explanation, that a range of
21   unrelated conduct involving migrants is relevant, all the while misrepresenting the facts in
22   the record and ignoring crucial governing legal principles. This court must not permit the
23   government to inundate the jury with evidence about all kinds of other immigration-related
24   happenings it claims are somehow vaguely related; rather, the court must restrict the
25   evidence so the jury can properly and fairly evaluate Dr. Warren’s conduct in this particular
26   instance, based on what he knew at the time.
27
28



                                                     1
     Case 4:18-cr-00223-RCC-DTF Document 321 Filed 09/16/19 Page 2 of 11




 1      1. The Government Ignores the Crucial Distinction Between the Migrants’ Intentions
           and Dr. Warren’s Intentions.
 2
        Harboring requires proof that the defendant intended to violate the law. Unlike certain
 3
     other immigration crimes, it does not depend on the intentions of the people alleged to have
 4
     been harbored. The government never disputes this, nor can it. Thus, the migrants’ intentions
 5
     are legally irrelevant.
 6
        Nonetheless, the government argues that the migrants’ journey prior to their arrival at
 7
     the Barn is relevant because it proves the migrants’ intentions. Gov. Br., Doc. 319, at 3. The
 8
     government declares that “any evidence that the illegal aliens wanted to travel north, and
 9
     presumably escape detection by law enforcement, is relevant to show the defendant’s intent
10
     to violate the law.” Id. And it claims that “[i]f the illegal aliens in this case wanted to be
11
     harbored, concealed, or shielded from detection, the defendant obliged and did precisely
12
     that.” Id. But it never says how, in light of the fact that a person can “harbor” a migrant no
13
     matter what the migrant’s intentions, this fact could possibly be legally relevant to the
14
     charges it has brought against Dr. Warren. It fails to identify any link. It provides no
15
     authority or even any argument, rational or otherwise, for this claim of relevance. Simply
16
     stating several times that it is relevant without explanation does not satisfy the strictures of
17
     Rule 401.
18
        Indeed, the government itself agrees that what the pre-arrival journey evidence proves is
19
     “the aliens’. . . motive to continue further into the United States.” Gov. Br. at 3. But the
20
     migrants’ “illegal journey” and “their motive” are not facts “of consequence in determining
21
     the action,” Fed. R. Evid. 401. The government had both of these migrants in custody for
22
     weeks; it had every opportunity to charge them with crimes based on their actions and
23
     intentions if it so desired. Having decided to charge only Dr. Warren, it must limit itself to
24
     discussion and proof of his intentions.
25
26      2. The Principle of “Intrinsic Evidence” Does Not Create Relevance.

27      Perhaps realizing that it cannot articulate any theory for how, specifically, its evidence

28   is legally relevant to harboring, the government falls back on its need to “offer a coherent



                                                    2
     Case 4:18-cr-00223-RCC-DTF Document 321 Filed 09/16/19 Page 3 of 11




 1   and comprehensive story regarding the commission of the crime.” Gov. Br. at 2. It claims

 2   that what the migrants did before arriving at the Barn should be admitted because it is

 3   “intrinsic evidence,” which it must present to tell a coherent story about how Dr. Warren

 4   allegedly committed a crime. This is a misunderstanding of elementary evidentiary concepts.

 5   That doctrine has no application here, and the Court must instead remain guided by Rules

 6   401, 402, and 403—which do not permit the admission of evidence of things a defendant

 7   did not know to prove his intentions.

 8      The intrinsic evidence doctrine does not create relevance where none otherwise exists.

 9   Rather, it is an exception to Rule 404(b)’s prohibition on other-act evidence. See United

10   States v. Vizcarra-Martinez, 66 F.4d 1006, 1013 (9th Cir. 1995) (referring to the

11   government’s need “to explain either the circumstances under which particular evidence was

12   obtained or the events surrounding the commission of the crime” as an “exception to Rule

13   404(b)”). It thus allows prosecutors to introduce evidence of a defendant’s other actions that

14   were intertwined with the charged crime when they would otherwise potentially be excluded

15   as impermissible propensity evidence. It does not address the admission of evidence of

16   events not involving the defendant, nor does it create a path to admission for evidence that

17   is not otherwise already relevant. 404(b) evidence is, of course, relevant, United States v.

18   Dorsey, 677 F.3d 944, 951 (9th Cir. 2012) (explaining that the Rule “limits the general

19   admissibility of relevant evidence”); it is excluded for policy reasons. Thus, nothing about

20   the intrinsic evidence doctrine contemplates the admission of evidence that has no legal

21   relevance to the charged crime.

22      Because it is rooted in Rule 404(b), the concept of “intrinsic evidence” obviously refers

23   only to actions of the defendant. The term “intrinsic” appears in the advisory committee

24   notes to the 1991 amendment to Fed. R. Evid. 404, where it is used to distinguish the

25   defendant’s other crimes, wrongs, or acts that are excluded under Rule 404(b) (extrinsic

26   evidence) from the defendant’s actions that are intertwined with the charged offense and

27   must be admitted (intrinsic evidence); see also United States v. Anderson, 741 F.3d 938, 949

28   (9th Cir. 2013) (cited in Gov. Br. at 2) (explaining that “’[o]ther act’ evidence that is



                                                   3
     Case 4:18-cr-00223-RCC-DTF Document 321 Filed 09/16/19 Page 4 of 11




 1   ‘inextricably intertwined’ with a charged offense” is “exempt from the requirements of Rule

 2   404(b)”); Dorsey, 677 F.3d at 951 (“other act evidence [that] may be ‘inextricably

 3   intertwined’ with a charged crime” is “exempted from the requirements of Rule 404(b)”);

 4   Vizcarra-Martinez, 66 F.3d at 1012 (cited in Gov. Br. at 2) (“[W]hen it is clear that particular

 5   acts of the defendant are part of, and thus inextricably intertwined with, a single criminal

 6   transaction, we have generally held that the admission of evidence regarding those acts does

 7   not violate Rule 404(b).”) (emphasis added). In all of these cases, the government’s

 8   proffered evidence was specifically about the defendant—a series of mailings of drugs the

 9   defendant had made similar to the one he was charged with (Williams); an uncharged sale

10   of unlicensed software in a copyright prosecution (Anderson); two witnesses who saw

11   defendant with a gun prior to the charged shooting (Dorsey); possession of

12   methamphetamine (Vizcarra-Martinez; excluded for lack of sufficient connection to

13   charged crime). The doctrine simply does not apply to evidence of other people’s actions

14   that are not already technically relevant.

15          Admitting all manner of evidence as “intrinsic” as the government urges not only

16   finds no support in the law, but would allow prosecutors to introduce irrelevant evidence

17   any time they think it might make a better story. A rule like that would entirely eclipse the

18   relevance requirement. Indeed, the Ninth Circuit recognizes that prosecutors continue to be

19   limited by relevance requirements, and where “the prosecution would encounter little

20   difficulty in presenting the evidence relevant to its case against the defendant without it, the

21   evidence is not admissible as being intrinsic to the charged offense.” Anderson, 741 F.3d at

22   950. That is precisely the case here. Dr. Warren is charged with harboring, which requires

23   the government to prove that he “concealed, harbored, or shielded from detection” the

24   migrants with intent to violate the law—all of which the government can explain without

25   difficulty beginning with Dr. Warren’s arrival at the Barn. If Dr. Warren were once again

26   charged with conspiracy, or with transporting or aiding and abetting an illegal entry, perhaps

27   the government would need to explain how the migrants got to the Barn to “present the

28   evidence relevant to its case against the defendant;” but given that the only charge is



                                                    4
     Case 4:18-cr-00223-RCC-DTF Document 321 Filed 09/16/19 Page 5 of 11




 1   harboring, it simply has no need to present any background of actions that did not involve

 2   Dr. Warren.

 3          The government complains that precluding this evidence “would force the jury to

 4   decide whether the defendant harbored, concealed, or shielded illegal aliens, and more

 5   specifically whether he had any intent to violate the law, without hearing evidence about

 6   how the illegal aliens got from the International Border to the Barn.” Gov. Br. at 2. That is

 7   exactly right—it would quite correctly force the jury to decide the case without hearing

 8   evidence of something that forms no part of the charges. If the government thinks it might

 9   have trouble telling a coherent story about harboring without this legally irrelevant evidence,

10   then it should rethink the wisdom of this prosecution, rather than advocating the suspension

11   of the rules of evidence.

12
        3. No Evidence in the Record Ties Dr. Warren to These Migrants Prior to Their Arrival.
13
        The government does not dispute the principle that facts unknown to the defendant
14
     cannot bear on his state of mind, nor that the evidence must be excluded if the government
15
     cannot prove by evidence that the defendant knew of the facts. Instead, it insists, without a
16
     single citation to any evidence in the record, that he knew. The facts actually in the record
17
     do not support this claim, and this court must not admit evidence based only on the
18
     government’s unsubstantiated say-so.
19
        First, the government explains that “the defendant and other members of No More Deaths
20
     traveled to Irineo Mujica’s shelter” to “provide medical care, give water, and provide border
21
     crossers with items to assist them on their illegal journey into the United States.” Gov. Br.
22
     at 3-4. The government provides no factual citations for this, but is apparently referring to
23
     their distribution of “harm-reduction kits,” which the undisputed evidence shows are small
24
     ziplock bags that include information on accessing emergency services, a small vial of
25
     chlorine and gauze to treat drinking water, ointment, a bandage, and “a comb, which is for
26
     the spines of cacti, to take them, remove them.” RT 6/5/19 at 17-26. The government
27
     declares that these activities are “relevant to demonstrate the defendant’s role in planning
28



                                                   5
     Case 4:18-cr-00223-RCC-DTF Document 321 Filed 09/16/19 Page 6 of 11




 1   and preparing to harbor illegal aliens.” Gov. Br. at 4. But that does not follow, and the

 2   government provides no explanation for why it thinks otherwise. Providing migrants at a

 3   shelter in Mexico with water and minimal medical necessities is an entirely separate activity

 4   from concealing, harboring, or shielding from detection migrants who are in the United

 5   States, and engaging in the former in no way implies participation in the latter. This kind of

 6   intentional blurring of the boundaries of the conduct actually alleged to be criminal is

 7   precisely what this court must not allow.

 8      Next, the government asserts that the “illegal aliens did not find the Barn by chance—

 9   they were led there.” Gov. Br. at 4. Again the government neglects to cite the record, perhaps

10   because the evidence in fact shows the opposite. It was the prosecutor who elicited a

11   volunteer’s testimony that they did not provide migrants at the shelter with maps or

12   directions. RT 6/5/19 at 41. Moreover, Mr. Perez-Villanueva, the government’s own

13   witness, testified that they were not “trying to get to a particular town or a particular place,”

14   Perez-Villanueva Depo at 11, and the evidence showed that he used his cell phone to look

15   up a location in Ajo—the Chevron station—but not to search for the Barn or its address,

16   which he surely would have done if he had been told to go there. Trial Exh. 5. The

17   government presented no evidence that either migrant or even Mr. Mujica was at the shelter

18   that afternoon when the volunteers visited. In fact, the only reason the government gives for

19   its leap to conclusions is that the migrants, one of whom had been seen at the shelter weeks

20   earlier, crossed the border the same evening after the volunteers’ visit. But that is not

21   probative of anything. For one thing, the recent visit of the volunteers provided a good reason

22   for any migrants there who had plans to cross in the near future no matter what their

23   immediate destination, as the volunteers had brought supplies of drinking water, which is

24   obviously a basic necessity for survival but was often in short supply. And in any event,

25   [c]oincidence in time is insufficient. . . . There must be a sufficient contextual or substantive

26   connection between the proffered evidence and the alleged crime;” even a connection to the

27   subject matter is not enough without actually tying the evidence to the specific charged

28   crime. Vizcarra-Martinez, 66 F.3d at 1013 (excluding evidence that a defendant charged



                                                    6
     Case 4:18-cr-00223-RCC-DTF Document 321 Filed 09/16/19 Page 7 of 11




 1   with possession of hydriodic acid with knowledge that it would be used to manufacture

 2   methamphetamine possessed a small amount of methamphetamine at the time of his arrest).

 3   The proponent of evidence bears the burden of establishing its admissibility, United States

 4   v. Conners, 825 F.2d 1384, 1390 (9th Cir. 1987), and the government’s unsupported

 5   speculation falls far short of meeting this burden.

 6          Next the government insists that Dr. Warren must have known the migrants were

 7   coming because he called Susannah Brown, who had encountered one of the migrants

 8   several weeks before at the shelter, when they arrived, and “there is no evidence that she

 9   gave any medical guidance on this call.” Gov. Br. at 4 (emphasis original). As an initial

10   matter, the government again fails to offer any explanation for how, specifically, this phone

11   call suggests that Dr. Warren intended to violate the law. It makes only a vague suggestion

12   that this was somehow nefarious, but utterly fails to connect the dots. It has never produced

13   any evidence or even a specific conjecture of any other purpose for the call.

14          In any event, contrary to what the government implies, the uncontroverted evidence

15   shows that the purpose of the call was arranging a medical evaluation. Nurse Brown testified

16   unrebutted that when Dr. Warren called her on January 14, he told her “that there were two

17   young men in need of medical care at the Barn,” and that she “went the next day.” RT 6/4/19

18   at 127. She described it as “a fairly short phone call where he was just, you know, requesting

19   my assistance, you know, and was calling to see if I was available to do a medical

20   assessment.” Id. at 128. The government never asked her about this call at all, and it is

21   undisputed that she did indeed do an in-person medical assessment the following day. Dr.

22   Warren also testified that his call to Nurse Brown on the 14th was to arrange a medical

23   assessment. The government attempted to suggest that the call may have had some other

24   purpose, but Dr. Warren confirmed multiple times that it did not:

25
            Q: And after you spoke with them, your first call was to Susannah Brown?
26          A: Certainly my first call in terms of medical assessment was to Susannah
27          Brown, yeah.
            Q: Did you make another call before you called Nurse Brown?
28          A: I don’t know.


                                                   7
     Case 4:18-cr-00223-RCC-DTF Document 321 Filed 09/16/19 Page 8 of 11




 1          Q: And so to clarify that, the first person that you remember calling the day
            the illegal aliens showed up to the Barn is the same person that went with you
 2          to the shelter where one of the illegal aliens were staying who crossed the same
 3          day?
            A: Well, the first person that I called in terms of doing a medical assessment,
 4          yeah.
 5
     RT 6/6/19 at 104. Dr. Warren also testified, again uncontroverted, that he “had
 6
     received no communication, no advance notice by any means and from no one else
 7
     that two migrants would or had arrived at the Barn.” RT 6/6/19 at 169. Thus, the
 8
     government’s vague suggestion, without any citation to evidence, that this phone call
 9
     means the whole thing was planned in advance and therefore renders the migrants’
10
     journey and the volunteers’ shelter work relevant to his intentions is utterly
11
     unfounded. The government cannot manufacture relevance by coming up with a
12
     theoretically possible story that has no factual support.
13
            Finally, the government insists that the shelter visit and the migrants’ journey
14
     must be relevant because “the defendant admitted in his testimony at trial that he
15
     arrived within minutes of the illegal aliens arriving at the Barn.” Gov. Br. at 4. It
16
     provides no citation for this assertion, and Dr. Warren never said that—nor could he
17
     have. The migrants were there when he arrived, RT 6/6/19 at 33; id. at 104, so he was
18
     in no position to say how long they had been there. Indeed, Mr. Sacaria-Goday, the
19
     government’s witness and the only person who testified on this question, testified that
20
     they were there about 40 minutes before Dr. Warren arrived. Sacaria-Goday Depo at
21
     47. And the uncontradicted evidence that was presented revealed Dr. Warren’s true
22
     reason for going to the Barn at that time: to receive and debrief a group of new
23
     volunteers who were conducting a search-and-recovery mission, and to cook dinner
24
     for them. RT 6/6/19 at 32. Other witnesses corroborated that Dr. Warren was indeed
25
     facilitating a volunteer group, they had indeed gone out on a difficult recovery
26
     mission, they were expecting dinner to be ready upon their return to the Barn, and Dr.
27
     Warren conducted a debrief with them that evening, RT 6/5/19 at 31, 36. It is also
28



                                                    8
     Case 4:18-cr-00223-RCC-DTF Document 321 Filed 09/16/19 Page 9 of 11




 1   undisputed that Dr. Warren arrived at the Barn straight from the grocery store, with

 2   bags of groceries. Although it argued that this was not the real reason, the government

 3   points to no evidence that calls this account into question.

 4
        4. The Government Intentionally Muddies the Boundaries of What Conduct Is
 5         Actually Alleged to be Criminal. This Must Not Be Allowed.
 6
 7          The government asserts that the shelter evidence is relevant because “[b]y
     showing the defendant planned and prepared for any aliens to enter the United States
 8
     illegally, the Government will have met one of the elements of the offense charged,
 9
     that is, that the defendant intended to violate the law in this case.” Gov. Br. at 4. This
10
     argument confirms that the government is operating on a badly mistaken view of the
11
     law.
12
            There are two problems with this argument. First, it conflates migrants
13
     entering the United States with the provision of shelter to migrants who are already
14
     in the country. Dr. Warren is not charged with any offenses relating to illegal entry
15
     (such as “bringing in” under 8 U.S.C. § 1324(a)(1)(A)(i) “encouraging or inducing”
16
     under (A)(iv), or aiding and abetting an illegal entry offense under § 1325 or § 1326),
17
     and even if he did intend to do things that were illegal with regard to migrants crossing
18
     the border—of which the record contains no evidence—that would absolutely not
19
     establish that he intended anything regarding the provision of food, water, and shelter
20
     to two particular migrants within the United States. The charged crime requires that
21
     his specific actions—concealing, harboring, or affording shelter to two migrants—
22
     were done with intent to violate the law. Having some other unrelated intent to do
23
     something else illegal does not, as the government argues, meet any element of the
24
     offense charged.
25
            Second, the government argues that proving a purported intention to assist
26
     other migrants in breaking the law would mean that “the Government will have met
27
     one of the elements” in this case. But again, the government must prove that Dr.
28



                                                     9
     Case 4:18-cr-00223-RCC-DTF Document 321 Filed 09/16/19 Page 10 of 11




 1   Warren intended to violate the law when he took the particular actions alleged

 2   regarding Mr. Perez-Villanueva and Mr. Sacaria-Goday. An intention to violate the

 3   law regrading some other person would not satisfy that requirement. The

 4   government’s insistence that it can convict Dr. Warren by showing he intended to do

 5   something else illegal at some other time is a frankly alarming reflection on its

 6   understanding of its powers and responsibilities. Under the strictures of the Due

 7   Process protections in the Fifth Amendment, the government can charge people with

 8   committing specific actions that violate specific laws. It cannot convict them of

 9   generally intending to violate various assorted laws.

10
        5. Evidence of Aid in Shelters in Mexico and Migrants Getting Rides In the United
11         States Risks Unfair Prejudice.
12      The government attempts to avoid the application of Rule 403 by pretending that the
13   issue is simply “seeing or hearing about illegal aliens.” Gov. Br. at 5. But that is not the
14   concern. The concern is that the specific additional information about volunteers doing
15   harm-reduction work in Mexico and about the migrants possibly getting a ride within the
16   United States—conduct which is not part of any crime charged here—as well as migrants
17   hanging around in public places like gas stations where jurors may routinely visit in their
18   daily lives, would be especially inflammatory, on top of the already inherently controversial
19   subject matter. Again, it is the government’s burden to establish that its evidence is
20   admissible, and it has done nothing whatsoever to address the concern that these particular
21   items of evidence create heightened risk of unfair prejudice and confusing the jury, while
22   adding minimal probative value.
23   Conclusion
24          The government’s response to this motion consists of claiming that things are relevant
25   to this particular offense because they seem vaguely connected to immigration-related
26   activities generally, without addressing their specific connection to the elements of the only
27   crime it has chosen to charge, and claiming that certain facts render the evidence relevant
28   when the record provides no support for those claimed facts. The law limits admissible


                                                  10
     Case 4:18-cr-00223-RCC-DTF Document 321 Filed 09/16/19 Page 11 of 11




 1   evidence to that which is relevant to the elements of the crime charged. That does not mean

 2   it has something vaguely to do with the subject matter; it means that it has some identifiable

 3   bearing on a fact that is of consequence in determining the action. The party who seeks to

 4   admit evidence must establish its relevance, and here, the government has utterly failed to

 5   do so.

 6
     Dated this 16th day of September, 2019
 7
 8                                                     KUYKENDALL & ASSOCIATES

 9                                                     By /s/ Amy P. Knight________
10                                                            Gregory J. Kuykendall
                                                              Amy P. Knight
11                                                            531 S Convent Avenue
                                                              Tucson, AZ 85701
12
                                                              Attorneys for Defendant Scott
13                                                            Daniel Warren
14
15
                                    CERTIFICATE OF SERVICE
16
17          I certify that on September 16, 2019, I electronically transmitted a PDF version of
     this document to the Clerk of Court using the CM/ECF System for filing and for
18   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
19
              Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
20            Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
21            United States Attorney’s Office
              405 W. Congress, Suite 4800
22            Tucson, AZ 85701
23
24
25
26
27
28



                                                  11
